Citation Nr: 1550601	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection and/or service aggravation for bilateral hearing loss.  

2.  Entitlement to service connection for mesothelioma.  

3.  Entitlement to service connection for Alzheimer's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1968 to May 1970, with a prior period of Naval Reserve service from November 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) from December 2008 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was previously remanded by the Board in March 2014.  As directed, the RO subsequently obtained an additional medical opinion regarding service aggravation of the Veteran's bilateral hearing loss disability and issued a statement of the case (SOC) regarding his claims of entitlement to service connection for mesothelioma and Alzheimer's disease.  As such, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  A hearing loss disability was noted upon entry onto active duty.  Pre-existing hearing loss was permanently worsened beyond its natural progression by active service.  

2.  The Veteran's service personnel records document his service aboard the USS Robison (DDG 12) as a pipefitter and training as a firefighter, which are considered to have a high probability of exposure to asbestos according to the Navy Job Titles (Ratings) and Probability of Asbestos Exposure chart.  

3.  The Veteran does not have mesothelioma which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service, to include exposure to asbestos.  

4.  The Veteran's active service did not involve in-country duty or visitation in the Republic of Vietnam; therefore, herbicide exposure may not be presumed, and there is no persuasive evidence of actual herbicide exposure.  

5.  The Veteran does not have Alzheimer's disease which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection based upon in-service aggravation of a preexisting hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  

2.  The criteria for service connection for mesothelioma have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for Alzheimer's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding his claims on appeal in May 2008, July 2010, and February 2012.  Given the Board's favorable decision below, no further discussion of VA's duties to notify and assist is necessary regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements; all such records have been associated with the claims file.  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for mesothelioma and Alzheimer's disease.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's available service treatment records, does not reveal evidence establishing that the Veteran has been diagnosed with mesothelioma or Alzheimer's disease which is associated with his active service, to include exposure to asbestos or herbicides.  The Veteran's own conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examinations regarding his claims of entitlement to service connection for mesothelioma and Alzheimer's disease are not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence regarding his claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection/Service Aggravation - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including sensorineural hearing loss and malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Aggravation - Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma as a pipefitter aboard ships while serving in the Navy.  

As noted in the March 2014 Board remand, the Veteran has a current bilateral hearing loss disability for VA purposes, as documented during July 2008 and November 2008 VA examinations.  Additionally, the Veteran's service personnel records, including his DD Form 2014, documents supporting evidence that the Veteran was exposed to in-service noise trauma.  

Moreover, because a hearing loss disability was noted upon entry onto active duty in August 1968, the Board finds that bilateral hearing loss existed prior to active service.  See 38 U.S.C.A. §§ 1111, 1113; 38 C.F.R. § 3.304(b).  The July 2008 VA examination opinion did not address potential aggravation of the Veteran's bilateral hearing loss, and the November 2008 VA examiner was unable to resolve the issue without resorting to speculation.  Therefore, the March 2014 Board remand directed that VA obtain an opinion as to whether it was at least as likely as not that the Veteran's current hearing loss disability was aggravated by acoustic trauma during active service.  

Following the March 2014 Board remand, VA obtained an additional VA audiology examination in May 2014; however, the examiner failed to note whether the Veteran's preexisting bilateral hearing loss was aggravated beyond its normal progression by active service.  Therefore, an addendum opinion was obtained in November 2014.  At that time, the VA examiner noted that the Veteran entered active service with high frequency hearing loss and that as a pipefitter working in the ship's boiler room, the Veteran was exposed to diesel engine noise and cannon fire.  Therefore, the examiner concluded that it was at least as likely as not that the Veterans' bilateral hearing loss was aggravated by acoustic trauma during the active service.  

Therefore, the evidence weighs in favor of a finding that the Veteran's preexisting bilateral hearing loss disability was aggravated beyond its natural progression by noise exposure during active service.  Therefore, service aggravation is warranted for bilateral hearing loss, and the claim is granted.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.102, 3.306 (2015); Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Mesothelioma & Alzheimer's disease

The Veteran has also claimed entitlement to service connection for mesothelioma and Alzheimer's disease, as a result of exposure to asbestos and herbicides, respectively.  

The Veteran's service personnel records document his service aboard the USS Robison (DDG 12) as a pipefitter and training as a firefighter, which are considered to have a high probability of exposure to asbestos according to the Navy Job Titles (Ratings) and Probability of Asbestos Exposure chart.  Additionally, regarding his claimed herbicide exposure, the Veteran has reported that his ship participated in bombing off the coast of Vietnam and in the Tonkin Gulf, and that he was close enough to shore to hear Vietnamese soldiers.  The Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list notes that the USS Robison (DDG 12) did provide naval gunfire support in Rung Sat Special Zone and Saigon River in April 1966; however, this occurred prior to the Veteran's periods of reserve and active duty Navy service.  The Veteran has also submitted unofficial Internet records of USS Robison (DDG 12) which report gunfire support to troops ashore in the I Corps Zone between January 1969 and July 1969; however, such records do not support that the Veteran ever set foot in Vietnam, and he has not contended that he ever actually disembarked his ship.  

Service treatment records do not document complaints, treatment, or diagnosis of mesothelioma or Alzheimer's disease.  A physical examination upon enlistment in August 1967 documents a calcification in left hilar region of left upper lobe, without pathology, by x-ray; however, additional service treatment records do not document any related treatment or diagnoses.  

VA treatment records from April 2011 document the Veteran's complaints of a bad cough and a diagnosis of bronchitis.  In August 2013, the Veteran complained of chest tightness, pain, and shortness of breath upon exertion; however, no related diagnosis was noted.  Additionally, VA treatment records from August 2013 indicate complaints of memory loss; however, again, no related diagnosis was noted.  

Notably, the Veteran has not submitted any additional evidence to document a diagnosis of mesothelioma or Alzheimer's disease.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While it is likely that the Veteran was exposed to asbestos during active service, there is no evidence of mesothelioma ever being diagnosed, including as a result of such exposure.  Additionally, Alzheimer's is not one of the specified diseases associated with herbicide exposure; therefore, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  Moreover, the Veteran has not submitted evidence of a diagnosis of Alzheimer's disease with a nexus to his active service.  

The Board acknowledges that the Veteran is competent to report observable symptoms, including respiratory problems and memory loss.  See Layno, 6 Vet. App. at 469.  However, to the extent that the Veteran's lay statements assert diagnoses of mesothelioma and Alzheimer's disease which are related to his active service, such statements are of little probative value, as such diagnoses and nexus opinions require complex expertise which the Veteran is not shown to possess.  See Jandreau, 492 F.3d at 1376-77.  

Therefore, in the absence of probative evidence which establishes current disabilities of mesothelioma and Alzheimer's disease which are related to the Veteran's active service, a finding of service connection is not warranted for either claimed condition.  Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As such, the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service aggravation of a preexisting hearing loss disability is granted.  

Service connection for mesothelioma is denied.  

Service connection for Alzheimer's disease is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


